DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Accordingly, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2021 has been entered.
In the 11/19/2020 Final Office Action, claims 1-11 and 14-21 were pending. Claims 1-9, 14-18, 20, and 21 were rejected, while claims 10, 11, and 19 were withdrawn.
In Applicant’s 05/18/2021 Reply, claims 1-3, 5-7, 9-11, 15, 16, 19, and 21 were amended. Claims 8, 16-18, and 20 were canceled. 
Claims 1-7, 9-11, 14, 15, 19, and 21 remain pending.

Remarks and Amendments
	Claims 1-9, 14-18, 20, and 21 were rejected under 35 U.S.C. 103 as being unpatentable over Babaria, et al., International Journal of Pharmacy and Pharmaceutical Sciences, 3:204 (2011) and Funk, et al., J. Nat. Prod., 69:351 (2006):

    PNG
    media_image1.png
    573
    626
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    699
    618
    media_image2.png
    Greyscale

	Applicant’s amended claims correlate to the demonstrated synergy, and this rejection is withdrawn.
	Claims 1-9, 14-18, 20, and 21 were rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image3.png
    244
    622
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    599
    623
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    574
    624
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    775
    624
    media_image6.png
    Greyscale

Applicant’s amended claims correlate to the demonstrated synergy, and this rejection is withdrawn.

Conclusion
Claims 1-7, 9-11, 14, 15, 19, and 21 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655